It is my honour and 
pleasure to welcome the election of Mr. Miguel 
d’Escoto Brockmann as President of the General 
Assembly at its sixty-third session. I wish him great 
success in carrying out that complex, responsible and 
challenging task. I would also like to express my 
sincere gratitude and great respect to Mr. Srgjan 
Kerim, President at the sixty-second session, for 
successfully leading the Assembly during his tenure. In 
addition, I would like to pay tribute to the Secretary-
General, Mr. Ban Ki-moon, and to emphasize our full 
support for his efforts to strengthen the position of the 
United Nations as a valuable factor in resolving the 
issues on the ever-expanding international agenda. 
 Now, if the Assembly will permit me, I should 
like to continue in my native language.  
(spoke in Montenegrin; interpretation provided by the 
delegation) 
 As the youngest United Nations Member, 
Montenegro has left its mark on the international 
scene. It gained its statehood centuries ago and 
democratically restored it in 2006. For us, statehood 
represents political freedom, but also political 
responsibility. Both are qualities that we look for and 
find in the United Nations: in the spirit of its Charter, 
and in the promotion of mutual respect and equality 
among nations and peoples. 
 Multilateralism lies at the core of the 
international system and inspires strong motivation and 
commitment. That is why the United Nations provides 
a reliable framework for maintaining international 
peace and security, strengthening democracy, 
protecting human rights and freedoms, respecting 
international law and fostering the economic and social 
development of all States. 
 Today, the world Organization is going through a 
process of necessary reform prompted by great 
achievements, but also by some setbacks, and even 
failures. Montenegro supports a process of pragmatic 
reform at the United Nations. As a small State, we are 
particularly interested in strengthening the authority of 
the General Assembly and other main United Nations 
bodies. 
  
 
08-52272 2 
 
 The Security Council lies at the heart of the 
overall reform process and needs to be transformed 
taking into account equitable regional representation, 
transparency and improvement in its working methods. 
Montenegro supports intergovernmental negotiations. 
We are undoubtedly faced with a very challenging and 
complex process, but one to which Montenegro will 
strive to contribute. 
 Respect for human rights and freedoms, 
improvement of minority and faith-based rights and the 
strengthening of good-neighbourly relations will 
continue to be the foundation of our national stability, 
as well of regional stability. Our engagement at 
national, regional and international levels is therefore 
focused on the rule of law and the fight against 
corruption and organized crime. 
 This year we mark the sixtieth anniversary of the 
Universal Declaration of Human Rights. The 
Declaration is still vital and applicable. We are fully 
dedicated to its implementation and determined to 
uphold its values and principles. In support of that, 
Montenegro has presented its candidature for 
membership of the Human Rights Council for the 
period 2012-2015. 
 As the achievement of the Millennium 
Development Goals represents one of the key 
objectives of United Nations policy, it is only natural 
that small and developing States, such as Montenegro, 
should be resolved to make a concerted effort towards 
those goals. Aware of all the challenges in 
implementing that agenda, Montenegro shares the 
Secretary-General’s opinion that yesterday’s high-level 
event contributed positively to the increased 
commitment to realize the goals that have been set. 
 Challenges that we are facing today, including 
political problems, hotspots, blatant violations of 
human rights and freedoms, proliferation of weapons 
of mass destruction, terrorism, environmental 
degradation and climate change, require an adequate 
response and decisive action. We believe that no 
effective or lasting response is possible without joint 
action by the entire international community. 
 Countries in transition, such as our own, have 
relevant experience and are strongly motivated to offer 
continuous support to the implementation of the 
Monterrey Consensus, in the light of the forthcoming 
International Conference on Financing for 
Development, to be held in Doha. Economic challenges 
faced by countries in transition affect the dynamics and 
quality of the way we tackle other issues, thus making 
the implementation of the Millennium Declaration 
imperative. Therefore, the development needs and 
priorities of the African countries, discussed at length 
during the 22 September high-level meeting, require 
urgent global solidarity and support. 
 Montenegro fully supports United Nations efforts 
to resolve the problems caused by the energy crisis, 
especially rising food prices worldwide. We also fully 
support the intention of the Secretary-General and of 
the United Nations to focus the attention of the 
international community on vital issues such as food 
prices and food security, in addition to the issues of 
climate change and the MDGs. The reason behind this 
is obvious: everyone is affected and is hence 
committed to solving those problems. 
 In the light of that, we agree with the proposed 
United Nations action in the multilateral framework. 
We commend the recent adoption of the Rome 
Declaration on World Food Security, and strongly 
believe that integrated international action is the best 
response. 
 As an ecologically concerned State, Montenegro 
cherishes an interactive relationship between the 
environmental aspects of the protection of natural 
resources, on the one hand, and the production and 
distribution of organic food on the other hand. 
Furthermore, Montenegro encourages the creation of 
an international trade environment that favours small-
scale producers and developing countries. Public-
private partnerships on specific projects, as one form 
of cooperation between my Government and United 
Nations agencies in the field of energy efficiency, are 
also of special importance for us. 
 Montenegro has many reasons to be satisfied with 
the dynamics and results of its ongoing reform 
processes. Promotion of democracy, equality and 
tolerance among States and peoples has been and will 
continue to be our political doctrine. We are motivated 
by a desire for stability and economic and cultural 
development, and we demonstrate this in practice in 
our relationships with neighbours and regional 
partners. It is also a basis for Montenegro’s progress in 
European and Euro-Atlantic integration. 
 Our European Union (EU) and NATO agenda is 
based on the principles of democracy, a functional 
market economy, efficient institutions and the rule of 
 
 
3 08-52272 
 
law. In the process of integration, special emphasis is 
placed on the dynamics and time frame in which our 
progress is being achieved — in all areas, including 
political, legislative, economic and public administration 
reform. 
 This year, Montenegro joined the Union for the 
Mediterranean. We appreciate the support offered by 
our EU partners and other members of that significant 
initiative. Montenegro stands ready to make its 
contribution and to take an active part in the 
revitalization of the projects within that initiative. 
 Montenegro is taking a step forward in its 
security policy, centred on multilateral cooperation, 
with the aim of creating a legislative framework for the 
deployment of our police, military and civilian 
personnel to United Nations peacekeeping missions. 
Montenegro contributed to similar missions more than 
100 years ago, in the nineteenth century, and we are 
now preparing to implement our commitment again in 
order to meet the current needs for fostering peace and 
democracy. 
 In conclusion, I would like to reiterate the 
commitment of Montenegro to contribute to the 
strengthening and promotion of the United Nations in 
our common effort to identify adequate responses to 
multifaceted challenges the world faces today. 